I have not thought that the operation of a machine like the one involved in the manner herein appearing constituted a substantial offense against our gaming laws. See dissent in Painter v.State, 163 Tenn. 627, 45 S.W.2d 46, 81 A.L.R., 173. The majority of the Court think otherwise and the weight of authority outside the State is in accord with the majority. Cases like this are coming up at each term and the matter should be settled. I therefore yield my notions and concur in the judgment.
Vindication of slot machines does not impress me as a cause of sufficient merit to justify me in keeping up my dissent. *Page 262